           Case 5:20-cv-05595-NIQA Document 11 Filed 02/11/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RAMELL SCOTT HURDLE                               :
    Plaintiff                                     :
                                                  :
       v.                                         :       CIVIL ACTION NO. 20-CV-5595
                                                  :
KYLE RUSSELL, et al.,                             :
     Defendants                                   :

                                             ORDER

       AND NOW, this 10th day of February, 2021, upon consideration of Plaintiff Ramell Scott

Hurdle’s pro se Amended Complaint (ECF No. 8), and for the reasons set forth in the

accompanying Memorandum, it is hereby ORDERED that:

       1.      Hurdle’s official capacity claims against Defendants Kyle Russell, Steven Miller

and Josh Leadbedder, and his claims against Defendant Prime Care Medical, Inc. are

DISMISSED, without prejudice, for failure to state a claim pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii).

       2.      The Clerk of Court is DIRECTED to send Hurdle a blank copy of the Court’s

standard form complaint for prisoners to use to file a complaint bearing the above civil action

number.1

       3.      Hurdle is given thirty (30) days to file a second amended complaint in the event he

can allege additional facts to state a plausible official capacity claims and a plausible claim against

Prime Care Medical, Inc. Any second amended complaint shall identify ALL defendants in the

caption of the second amended complaint in addition to identifying them in the body of the second



1
        This form is available on the Court’s website at
http://www.paed.uscourts.gov/documents/forms/frmc1983f.pdf.
           Case 5:20-cv-05595-NIQA Document 11 Filed 02/11/21 Page 2 of 2




amended complaint, shall state the basis for Hurdle’s claims against each defendant, and shall bear

the title “Second Amended Complaint” and the case number 20-5595. If Hurdle files a second

amended Complaint, it must be a complete document that includes ALL of the bases for Hurdle’s

claims, including claims that the Court has not yet dismissed if he seeks to proceed on those claims.

Claims that are not included in the second amended complaint will not be considered part of this

case. When drafting his second amended complaint, Hurdle should be mindful of the Court’s

reasons for dismissing his claims as explained in the Court’s Memorandum. Upon the filing of a

second amended complaint, the Clerk shall not make service until so ordered by the Court.

          4.    If Hurdle does not file a second amended complaint, the Court will direct service

of his Amended Complaint on Defendants Steven Miller and Josh Leadbedder ONLY, and only

his access to counsel claim will proceed. Hurdle may also notify the Court that he seeks only to

proceed on these claims rather than file a second amended complaint. If he files such a notice,

Hurdle is reminded to include the case number for this case, 20-5595.

          5.   The time to serve process under Federal Rule of Civil Procedure 4(m) is

EXTENDED to the date 90 days after the Court issues summonses in this case if summonses are

issued.


                                              BY THE COURT:

                                              /s/ Nitza I. Quiñones Alejandro
                                              NITZA I. QUIÑONES ALEJANDRO
                                              Judge, United States District Court
